Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 6/24/2022.  Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of maintaining, by a hypervisor, a database storing state information associated with the VFC connection, wherein the VFC connection comprises a virtual FC port, wherein the virtual FC port is within a source physical host bus adaptor (HBA) port which is part of the first hardware communication path used by the VFC connection; tracking, by the hypervisor, a set of performance metrics for the source physical HBA port and a target physical HBA port which is part of the second hardware communication path; and in response to determining, by the hypervisor, that a performance metric associated with the first hardware communication path exceeds an action threshold which indicates that a failure incident is likely to occur on the first hardware communication path, identifying, by the hypervisor, available components associated with the second hardware communication path capable of supporting the VFC connection; and migrating, by the hypervisor, the virtual FC port from the source physical HBA port to the target physical HBA port, thereby migrating the first-VFC connection from the first hardware communication path to the second hardware communication path, wherein the source physical HBA port remains active subsequent to the migration of the virtual FC port.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 2-20 are allowed based on the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458